I concur in the reversal of the judgment.
Speculation as to the remedies respondents may have had, upon breach of the contract by appellants, is not necessary to a decision of the question involved in this case and what is said in the foregoing opinion on that subject is obiter dictum.
The beginning of this action for damages, which cannot be maintained because the damages were liquidated by the contract and have been paid by appellants, does not constitute an election of a remedy. If a right to elect existed it was exercised when respondents repossessed the property.
Allen v. Mohn, 86 Mich. 328, 49 N.W. 52, 24 Am. St. 126, relied on by Justice Holden to support the views expressed in his dissenting opinion, is not in point. No provision was made in the contract under consideration in that case for liquidated damages, and nothing is therein contained calculated to limit the vendor's right to recover damages in the event of a breach thereof. The only question involved in this case is as to the effect of the provision in the contract for liquidated damages. That provision does not occur in the contract discussed in the Michigan case.